Pee Cueiam:
The claimant was detailed by the verbal orders of the troop commander to perform special duty as troop clerk, and performed such duty during the periods stated in Finding II.
The claimant’s contention is that although detailed to perform special duty he is entitled to extra pay therefor at the rate of 35 cents per day under Eevised Statutes, section 1287, as amended by the acts of July 5, 1884, and March 3, 1885 (23 Stat. L., 110 and 359).
The section of the Eevised Statutes referred to authorizes the detail of soldiers for employment as artificers or labor*288ers in the construction of permanent work, public roads, or other constant labor ,of not less than 10 days’ duration, and provides that noncommissioned officers employed as overseers for such work shall receive 35 cents per day.
The provision in the later acts, being the same in each, provides—
“ That two hundred and fifty thousand dollars of the appropriation for incidental expenses, or so much of the same as shall be necessary, shall be set aside for the payment of enlisted men on extra duty, at constant labor of not less than ten days; and such extra-duty pay hereafter shall be at the rate of fifty cents per day for mechanics, artisans, schoolteachers, and clerks at Army, division, and department headquarters, and thirty-five cents per day for other' clerks, teamsters, laborers, and other enlisted men on extra duty.”
Whether said acts‘be treated as amendments to section 1287 or as independent legislation is immaterial for the purposes of this case, as, for the reasons stated both by the Assistant Comptroller of the Treasury (15 Com. Dec., 374) and by the Judge Advocate General of the Army of December 2, 1908 — where the distinction between special duty and extra duty is discussed and need not be repeated here — we must hold that the claimant is not entitled to recover, his detail having been for special duty in connection with the interior administration of the company or troop of which he was a member, for the mutual benefit of the members of said troop, and for the safety of public property as well as of private property belonging to the enlisted men.
Petition dismissed.